Citation Nr: 0947467	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
feet, to include as secondary to service-connected 
spondylolisthesis at L5-S1 with lumbosacral strain.

2.  Entitlement to special monthly compensation (SMC) under 
38 C.F.R. § 3.350(b) on account of loss of use of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from May 1957 to May 1960 and from July 1960 to June 1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied entitlement to service connection 
for loss of use of the feet and entitlement to SMC for loss 
of use of the feet.  In January 2007, the Veteran had an 
informal conference with a Decision Review Officer (DRO) at 
the RO.  The Veteran testified during a hearing before the 
undersigned Veterans Law Judge in June 2008; a transcript of 
that hearing is of record.

As noted in the December 2008 Board Remand, during his June 
2008 hearing, the Veteran specifically indicated that he 
wished to file claims for entitlement to a specially adapted 
housing or special home adaptation grant as well as 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.  These matters are again referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's loss of use of the feet was not manifested 
in service and is not shown to be related to his service or 
to have been caused or aggravated by his service-connected 
spondylolisthesis at L5-S1 with lumbosacral strain.

2.  The Veteran's service-connected spondylolisthesis at L5-
S1 with lumbosacral strain does not result in the loss, or 
loss of use, of both lower extremities, or the loss of one 
lower extremity together with residuals of organic disease or 
injury that affects the functions of balance or propulsion, 
or loss of one lower extremity together with the loss or loss 
of use of one upper extremity that affects the functions of 
balance or propulsion. 


CONCLUSIONS OF LAW

1.  Loss of use of the feet was not incurred in or aggravated 
by military service  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The requirements for SMC based on loss of use of the feet 
have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 
2009); 38 C.F.R. §3.350(b) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the issues decided herein, the Veteran was provided 
content-complying notice by letters in October 2004, May 
2005, January 2006, February 2006, and July 2006.  The 
letters explained the evidence necessary to substantiate the 
claims, the evidence VA was responsible for providing, and 
the evidence the veteran was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the July 2006 letter informed him of disability 
rating and effective date criteria.  The Veteran had ample 
time to respond to these letters and supplement the record.  
Thereafter, the claims were readjudicated (curing any notice 
timing defect).  See April 2007 and June 2009 Supplemental 
Statements of the Case (SSOCs).  The Veteran has not alleged 
that notice has been less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for VA examinations in November 
2005 and January 2009.  The Veteran provided testimony at a 
Travel Board hearing in June 2008.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims.

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).

Factual Background and Analysis

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Veteran's STRs reflect that in June 1959, he sustained 
gasoline burns to the dorsum of both feet.  The burns were 
cleaned and dressed.  There was no mention in the record that 
the Veteran's ability to ambulate was affected by this 
injury.  In August 1959, he was treated for a rash on the 
feet similar to athlete's feet.  In December 1962, February 
and April 1963, he was treated for Achilles tendinitis.  In 
July 1964, he was treated for athlete's feet.  In an undated 
record, but prior to January 1966, he was seen for a plantar 
wart on the bottom the (unidentified) foot.  STRs are 
negative for complaints or findings related to loss of use of 
the feet.

A March 1967 rating decision granted service connection for 
spondylolysis; this disability was later re-characterized as 
spondylolisthesis at L5-S1 with lumbosacral strain.

Private treatment records note that the Veteran was seen in 
April 2004 after falling and hitting the back of his head on 
a coffee table.  The Veteran complained that he fell after 
his legs gave out.  The diagnosis was status post-fall, 
closed head injury, alcohol intoxication.

In an October 2004 statement, the Veteran's VA treating 
physician noted that the Veteran was unable to walk more than 
25 to 50 feet due to extreme lower back pain and was pretty 
much confined to a wheelchair as well as pretty much loss use 
of both his legs.

In November 2005, a VA examiner reviewed the claims file and 
conducted a physical examination.  The Veteran reported that 
he had been in a wheelchair since 2002.  It was noted that 
the Veteran exhibited good sensation in his feet and did not 
present with any strength dysfunction or bowel/bladder 
impairment.  The examiner indicated that he had no good 
explanation at that point of time as to why the Veteran could 
not stand or walk.  MRI findings of the spine revealed no 
impingement syndrome, spinal stenosis, or foraminal stenosis.  
The examiner further reported that MRI findings of the spine 
did not reflect any nerve compression or any cauda equina 
syndrome; he opined that he did not think the Veteran's lower 
extremity complaints were related to his back at that time.  
It was further noted that the examiner wanted to get a nerve 
conduction velocity and electromyography (NCV/EMG) study of 
the lower extremities before finalizing his report.  

A February 2006 VA NCV/EMG study yielded limited findings due 
to the Veteran's low tolerance for electricity.  While the 
examiner indicated that the Veteran's test was limited, it 
was noted that testing of muscle and motor units appeared to 
be fairly within normal limits.

In a September 2006 statement, the Veteran's VA treating 
physician noted that the Veteran was unable to walk due to 
extreme lower back pain, was wheelchair confined, and has 
lost use of both his legs and feet.  

In a December 2006 VA neurosurgery consult report, 
neurological examination findings indicated that the Veteran 
was in a motorized wheelchair although it is possible for him 
to walk.  While reflexes could not be elicited from the legs, 
the examiner noted that there were no motor or sensory 
changes, no pathologic reflexes, and negative straight leg 
raising test findings to 90 degrees bilaterally.  The 
examiner listed an impression of chronic post-traumatic back 
pain. 

In a January 2007 statement, the Veteran's treating physician 
noted that the Veteran suffered from chronic post-traumatic 
back pain with lumbar degenerative disc disease and 
degenerative listhesis.  It was further noted that despite 
seeing multiple specialists, the physician did not have a 
clear explanation for the Veteran's weakness in his lower 
extremities.  However, after reviewing the Veteran's medical 
record, he opined that there was no clear explanation for the 
weakness in the Veteran's lower extremities; however, it was 
presumably due to chronic post-traumatic back pain with 
lumbar degenerative disk disease.  In a January 2007 addendum 
statement, the physician opined that the Veteran's chronic 
post-traumatic back pain was as likely as not the cause for 
his inability to use both lower extremities.

A July 2007 VA emergency care note reflected a diagnosis of 
neuropathic pain of the legs.

A December 2007 VA CT myelogram revealed degenerative changes 
but no significant spinal stenosis.  There was also no 
evidence of vascular malformation.  The impression was 
chronic low back pain with intermittent paraplegia 
precipitated by standing, etiology unknown.

A March 2008 VA primary care outpatient note states that the 
Veteran's physical examination and radiographic findings were 
reviewed.  Included in the review was a statement from Dr. M. 
at the Abay Neuroscience Center indicating that the Veteran 
was seen in February 2008.   Dr. M. opined that the Veteran's 
symptoms seemed greatly out of proportion to the radiographic 
findings.

The Veteran testified during a June 2008 hearing that he was 
able to walk five to ten feet before falling down.  He also 
stated that he was able to walk into a shower to bathe, but 
had to sit on a chair to do so.

In January 2009, a VA examiner reviewed the claims file and 
conducted a physical examination.  The Veteran was in an 
electric wheelchair.  The Veteran complained that after 
standing five to ten minutes, he experienced a burning 
sensation in his quadriceps and hamstrings, and then falls 
down.  He was then able to get back into his wheelchair under 
his own power.  He used a cane, but denied using a walker or 
crutches.  Upon examination, the Veteran was able to stand on 
his own power.  The Veteran had full flexion of his spine.  
He was able to move his lower extremities, including 
extending and flexing his knees and feet.  On neurological 
examination, reflexes were normal for the knees, but more 
difficult to see for the ankles.  Sensation was normal for 
light touch, deep touch and pinprick.  The Veteran complained 
of a burning sensation over the hamstrings and calf muscles.  
The muscle mass of the calf was significantly high.  There 
was no muscle atrophy or wasting noted on examination.  X-
rays of the lumbar spine revealed significant spurring at L4-
5and L3-4, and spurring to a lesser degree at L2-3.  There 
was decreased disc space at L5-S1 and L4-5.  There was 
spondylolisthesis at L5-S1 with a pars defect at L5-S1.  The 
examiner noted that there was a significant amount of 
degenerative arthritis.  The examiner also noted that a 
previous MRI study revealed no impingement syndrome, spinal 
stenosis, or foraminal stenosis.  The examiner opined:

From a medical standpoint, I cannot 
explain why [the Veteran] is in a 
wheelchair since 2002.  He does not 
present any dysfunction of bowel and 
bladder.  He does not present any 
symptoms of cauda equina syndrome and 
yet, since 2002, [the Veteran] is in a 
wheelchair.  Matter of fact, he claims 
that he has three wheelchairs, two 
electric wheelchair [sic], and one 
mechanical.  In my opinion, I cannot 
explain from an organic standpoint why he 
cannot stand and he cannot walk.  I do 
not feel that the disability of his lower 
extremity is connected to the disability 
of his back.  More so, I do feel that it 
is less likely as not that the veteran's 
service-connected lumbar spine condition 
has caused or aggravated any current 
bilateral lower extremity disability and 
finally, I do not feel that there is any 
loss of the use of the feet connected to 
the condition of the lumbosacral spine.  
There is always a possibility that this 
would be from a nonorganic etiology, but 
I am not qualified to make that 
determination.

The medical evidence of record shows that the Veteran is 
unable to use his feet.  However, the first medical evidence 
of such disability, as noted above, is more than 38 years 
after service.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Further, regarding the etiology of the Veteran's loss of use 
of the feet, the Board notes that in a January 2007 addendum 
opinion, the Veteran's treating VA physician stated that the 
Veteran's chronic post-traumatic back pain was as likely as 
not the cause for his inability to use both lower 
extremities.  However, the treating physician's opinion holds 
little probative weight regarding its findings as no reasons 
and bases for the opinion are provided and it does not appear 
to be based on a full picture of the Veteran's history.  
Earlier that month, the same physician stated that there was 
no clear explanation for the weakness in the Veteran's lower 
extremities.  Without citing to any additional medical 
evidence, he provided the January 2007 addendum.  The Court 
of Appeals for Veterans Claims (Court) has held that "a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Conversely, the November 2005 and January 2009 VA examination 
reports are clearly against the Veteran's claim.  The VA 
examiner (the same for both examinations) found that it was 
less likely than not that the Veteran's foot disability was 
due to his low back disability.  The examiner noted that the 
Veteran's neurological tests were essentially normal.  There 
was no muscle atrophy or wasting noted on examination.  The 
Veteran was able to stand up without assistance.  In short, 
the examiner found that there was no medical evidence that 
the Veteran's service-connected lumbar spine condition has 
caused or aggravated any current bilateral lower extremity 
disability.  The opinions are based on a review of the 
Veteran's entire pertinent medical history, including his 
post-service medical evidence as noted above.  The VA 
examiner provided an explanation of the rationale for the 
conclusion reached, as noted above.  In light of the 
foregoing, the Board finds the VA examiner's opinions the 
most probative and persuasive evidence in this matter.  

The Board has also considered the Veteran's own statements to 
the effect that he is unable to use his feet because of his 
service-connected low back disability.  However, because he 
is a layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.

SMC - Loss of Use of the Feet

Law and Regulations

SMC is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The term "loss of use" of a 
hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 and 1/2 inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  See 38 C.F.R. § 
3.350(a).

Analysis

The Veteran contends that he is entitled to SMC based on the 
loss of use of both feet due to his service-connected lumbar 
spine disability.  He is in receipt of service connection for 
spondylolisthesis at L5-S1 with lumbosacral strain.

Taking into account the competent medical evidence found in 
the claims file, it is clear that the Veteran has not 
provided objective evidence demonstrating the type of 
functional loss in the lower extremities which would warrant 
entitlement to benefits based on loss of use of an extremity 
or combination of extremities such as to preclude locomotion 
without an assistive device.  Again, as noted above, the 
January 2009 VA examiner opined that there is no loss of the 
use of the feet connected to the Veteran's service-connected 
lumbosacral spine disability.  He provided reasons and bases 
for the opinion, as noted above.  The only opinion in favor 
of the Veteran's claim, the January 2007 addendum opinion, 
provides no such reasons and bases, and cites to no specific 
medical evidence.

Accordingly, the preponderance of the evidence is against the 
claim.




ORDER

Service connection for loss of use of the feet, to include as 
secondary to service-connected spondylolisthesis at L5-S1 
with lumbosacral strain, is denied.

SMC under 38 C.F.R. § 3.350(b) on account of loss of use of 
the feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


